o feo ND AO F&F WD NY —

NO MNO NO NO NO NO NO NO RO wm mmm me me me mt mee
o NY Nn nD & WO NHN —|- 939 8O BSB ND F&F WO NO —| S&S

 

 

Case 3:17-cv-00196-RCJ-CBC Document 30 Filed 07/08/19 Page 1 of3

 

 

 

 

 

 

 

 

 

AARON D. FORD
Attorney General | bones ate tee mene
IAN E. CARR, Bar No. 13840 FILED ____. RECEIVED
Deputy Attorney General ____ ENTERED _____ SERVED ON
State of Nevada COUNSEU/PARTIES OF RECORD
Public Safety Division
100 N. Carson Street anes
Carson City, Nevada 89701-4717 JUL -8 22:3
Tel: (775) 684-1259
mail: icarr@ag.nv.gov cE iB aia cr COURT
Attorneys for Defendants ISTRICT OF NEVADA
Tara Carpenter, E.K. McDaniel, BY: DEPUTY
and Mark Sorci
UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA .
ORbaL
JAMES M. PINEDA,
Case No. 3:17-cv-00196-RCJ-CBC
Plaintiff,
v. MOTION FOR EXTENSION OF TIME
TO FILE DISPOSITIVE MOTIONS
E.K. MCDANIEL, et al.,
(Third Request)
Defendants

 

 

Defendants, Tara Carpenter, E.K. McDaniel, and Mark Sorci (Defendants), by and
through counsel, Aaron D. Ford, Attorney General of the State of Nevada, and Ian E.
Carr, Deputy Attorney General, hereby submit their Motion for Extension of Time to File
Dispositive Motions (Third Request). This Motion is based on Federal Rule of Civil
Procedure 6(b)(1)(A), the following Memorandum of Points and Authorities, and all
papers and pleadings on file in this action.

MEMORANDUM OF POINTS AND AUTHORITIES
I. ARGUMENT

Defendants respectfully request a thirty (30) day extension of time out from the
current deadline (July 8, 2019) to file dispositive motions in this case. Defense counsel is
confronted with numerous competing deadlines and a high workload due to staffing

changes in the Office of the Attorney General. However, such obstacles are currently

]

 
o fe ND UH & WY NY =

Ny NO NH NH NO NO NO NO Nm mmm mm me me me met mt
eo XN Nn vA F&F WD NH —|§ FD OO Oo QD HW &F WY NYO —& CO

 

 

Case 3:17-cv-00196-RCJ-CBC Document 30 Filed 07/08/19 Page 2 of 3

being resolved and the requested extension of time should afford Defendants adequate
time to file dispositive motions in this case.
Federal Rule of Civil Procedure 6(b)(1) governs extensions of time and provides as

follows:

When an act may or must be done within a specified time, the
court may, for good cause, extend the time: (A) with or without
motion or notice if the court acts, or if a request is made, before
the original time or its extension expires; or (B) on motion made
after the time has expired if the party failed to act because of
excusable neglect.

Defendants’ request is timely and its limited nature will not hinder or prejudice Plaintiffs
case, but will allow for a thorough briefing to narrow or eliminate issues in this case. The
requested thirty (80) day extension of time should permit the parties time to adequately
research draft, and submit dispositive motions in this case. Defendants assert that the
requisite good cause is present to warrant the requested extension of time.

For these reasons, Defendants respectfully request a thirty (30) day extension of
time from the current deadline to file dispositive motions in this case, with a new
deadline to and including Wednesday, August 7, 2019.

DATED this 8th day of July, 2019.

AARON D. FORD
Attorney General

By:

 

IAN E. CARR, Bar No. 13840
Deputy Attorney General

Attorneys for Defendants

     

A) IS SO ORDERED.
Cs

  

 
